Order denying plaintiff’s motion to vacate defendant’s notice of examination of the plaintiff before trial reversed on the law, with ten dollars costs and disbursements, and plaintiff’s motion to vacate the notice granted, with ten dollars costs. The items in the notice are not material or relevant to the partial defense to which they purport to relate. That defense avers that defendant’s reporters erroneously gave to it certain information set out. It does not plead the truth of said information thus set out. An examination respecting the truth of such items is, therefore, not material to the issue presented by the partial defense. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.